Title: From Thomas Jefferson to Henry Dearborn, 6 January 1806
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Dear Sir
                            
                            Jan. 6. 1806.
                        
                        Colo. Hawkins has put into my hands the papers respecting the claim of the Creek nation on behalf of Emantlau
                            Thlucco, from whom two horses have been stolen, within the Indian limits, by Harries & Allen, citizens of the US. the
                            former of whom has fled out of the US. and leaving no property, & the other is insolvent. he communicated to me also the
                            Attorney General’s opinion on the case. this case being of importance as a precedent, I have considered it maturely under
                            the law, the treaty, and the principles which prevail between independant nations: the Creeks being in law, as well as in
                            fact, an independant nation.
                        The opinion of the Attorney General is unquestionable, considering the case as it relates to the offending
                            individuals. the laws have reserved to all our citizens charged within our jurisdiction with any crime or misdemeanor,
                            wheresoever committed, a right of being tried by a jury, before a court of competent authority, before they can be
                            punished. whether prosecuted capitally or for the penalty of double value, the sentence of a court could alone subject
                            them to either. accordingly the 15th. section of the act of Congress provides expressly how & where the offender may be
                            tried, convicted and punished; & evidently confines it’s views to the proceedings against the citizen solely.
                        But when death, flight, insolvency, or other accident puts the offender out of the way, it then becomes a
                            question between nation & nation, between whom the municipal laws of evidence of either can have no bearing on the
                            other. the same law therefore, in it’s 4th. section, only declares that if the offender be unable to pay for the property
                            he has taken from an Indian, the US. shall pay, without saying where the fact shall be tried, or on what evidence. and, in
                            it’s 14th. section, enacts that if an Indian shall take property within our limits, the superintendant being furnished
                            with the necessary documents & proofs, shall demand satisfaction from the Indian nation, without specifying that these
                            must be such documents & proofs as would be required by our municipal law, to which the Indian is not at all subject.
                            the proofs then of course are to be such as are usually resorted to between nation & nation, that is to say, public
                            documents, depositions, affidavits, certificates, letters, parol evidence, or even common report. all of these are freely
                            adduced between nations, each of them is weighed, in the scales of reason & experience, & according to the aggregate
                            impression they make on the common sense of mankind, they are estimated in determining the belief or disbelief of the
                            fact. neither party thinks of calling the other to a trial of the fact in a court of it’s own, where it would be both
                            party & judge. the constitutional organs for foreign relations of the two nations compose jointly the competent
                            tribunal.
                        The instruction therefore given originally by a former Executive to the Agent for Indian affairs, appears to
                            have been well weighed, when it directs him to ascertain, by the best evidence in his power, the value of the property
                            taken: and of course authorises him to recieve, as well the testimony of red men, given in what they deem the most solemn
                            manner, as such other evidence as can be obtained, and may be of any weight in the common judgment of mankind towards
                            producing a belief or disbelief of the fact in question. this is the only practical construction which can be given of the
                            act of Congress, which never could be carried into execution in this part, if a strict conformity, with our municipal laws
                            were requisite; because such evidence as is required by our courts of justice between citizen & citizen, could never be
                            had in the cases now under consideration. the law therefore wisely & justly avoids specifying the evidence, & leaves
                            the fact to be settled agreeably to the usage of nations. here then the Creeks affirm that property has been taken from
                            one of their nation, that this cannot be recovered in our courts of justice by the individual injured, because one
                            offender is dead, the other fled, and no property of either existing; and the law says, if the offender is unable, paiment
                            shall be made out of the Treasury of the US. the Superintendant therefore according to his instructions is to ‘ascertain
                            the facts affirmed by the Creeks, by the best evidence in his power, and make report of the same & of the case to the
                            department of war that justice may be done.’ I do not see any cause for changing the course of proceeding so established;
                            but on the contrary I believe it to be right & lawful, & that it ought to be pursued in this instance.
                        
                            Th: Jefferson
                            
                        
                    